Citation Nr: 0700922	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for disability 
claimed as being due to surgical hiatal hernia repair 
performed at a VA medical facility in 1957.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran had active service from September 1946 to March 
1948 and from September 1948 to July 1954.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In May 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a hiatal hernia repair.  In a January 1996 
rating decision, the RO denied the claim.  The veteran filed 
a notice of disagreement (NOD) with that decision, and a 
statement of the case (SOC) was issued in March 1996.  The 
veteran submitted a statement in support of claim, VA Form 
21-4138, in July 1996 which mentioned the § 1151 claim among 
a list of several other claims.  In February 1997, the 
veteran submitted a substantive appeal, VA Form 9, which 
specifically mentioned the § 1151 issue.  In March 1997, the 
RO informed the veteran that his Form 9 was not filed in a 
timely manner and therefore did not perfect the appeal.  The 
veteran disagreed with that decision, and in July 1998 the RO 
prepared a SOC as to the issue of whether the veteran had 
filed a timely appeal as to compensation under 38 U.S.C.A. § 
1151.  However, it does not appear that the veteran filed a 
timely substantive appeal as to the derivative issue of 
timeliness of filing an appeal as to the underlying § 1151 
issue.
 
The RO interpreted the veteran's February 1997 VA Form 9 as a 
request to reopen the claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151. That request was 
denied by a rating decision dated in July 1998 on the basis 
that new and material evidence had not been received.  See 
38 U.S.C. §§ 5108, 7105.  The veteran subsequently submitted 
a VA Form 9, which was treated by the RO as a NOD as to the 
new-and-material issue.  A SOC was prepared in August 1998 on 
the matter of whether the veteran had submitted new and 
material evidence to reopen the claim of entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of the 
transthoracic repair of the esophageal hernia.  In August 
1998, the veteran submitted a duplicate VA Form 9, which was 
interpreted a timely substantive appeal.

In March 1999, the Board remanded the § 1151 issue for 
further evidentiary development and readjudication by the RO.  
In a November 2002 supplemental statement of the case (SSOC), 
the RO denied the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 on the 
merits.  The case was subsequently remanded twice by the 
Board, in June 2003 and December 2003, for purely procedural 
matters (to honor a hearing request and for compliance with 
VA duty to notify under 38 U.S.C. § 5103, respectively).

In March 2005, the Board denied the reopening of the § 1151 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In July 2006, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated July 26, 2006 
granted the motion and vacated the Board's decision.

Clarification of the issue on appeal

The July 2006 joint motion reflects that the counsel for the 
veteran and the Secretary of the VA determined that the Board 
did not provide an adequate statement of reasons and bases 
for finding that the veteran's July 1996 statement in support 
of claim did not constitute a timely substantive appeal as to 
his initial § 1151 claim filed in May 1995 [and thus the 
claim should not have been treated as a new-and material 
claim].  This was the sole basis for the joint motion.

The joint motion indicates that the Board should apply the 
"liberal construction" doctrine in determining whether the 
July 1996 statement is a timely substantive appeal. See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

Upon further review, the Board finds that the July 1996 
statement is a timely Substantive Appeal of the denial of the 
§ 1151 claim in the January 2006 rating decision.    In the 
July 1996 statement, the veteran clearly asked that the 
§ 1151 claim be "considered or adjudicated service connected 
in addition to the appeal issues on remand from the Board [an 
increased rating for duodenal ulcer and a 38 C.F.R. § 4.30 
claim]."  Although this is hardly a model of clarity, there 
is no requirement that it be.  A reasonable reading of the 
July 1996 communication suggests that it was intended to be a 
substantive appeal as to the RO's denial of his initial 
§ 1151 claim.  See 38 C.F.R. § 20.202 (2006).  The filing was 
clearly timely.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The Board accordingly concludes that this issue has been in 
appellate status since 1996, and therefore that there was no 
final RO decision as to the veteran's § 1151 claim.  The 
§ 1151 claim must accordingly be reviewed on a de novo basis 
rather than a new and material basis.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Additional procedural matter

As was noted above, the Board remanded this case in June 2003 
so that the veteran's request for a personal hearing could be 
honored.  The veteran and his then attorney failed to report 
for the requested Travel Board hearing, which was scheduled 
to be conducted at the RO in October 2003.  The veteran and 
his counsel have offered no explanation as to why they were 
unable to appear for the hearing, and the veteran has since 
made no request for another hearing.  Accordingly, the Board 
in March 2005 treated that matter as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2006) 
[failure to appear for a scheduled hearing treated as 
withdrawal of request].




REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded again for further evidentiary 
development.

Reasons for remand

Readjudication

In light of the Board's finding, based on the Joint Motion, 
that this claim must be adjudicated on a de novo basis, 
remand is required so that the agency of original 
jurisdiction may do so.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Clarification of claimed disabilities

During the pendency of the appeal, the veteran has claimed, 
though various statements scattered throughout the multi-
volume claims folder, an array of disabilities that he 
appears to contend are related to the surgical hiatal hernia 
repair performed at a VA medical facility in 1957.  

It is not clear what disability or disabilities the veteran 
is currently claiming are related to the surgical hiatal 
hernia repair performed at a VA medical facility in 1957.   
This matter needs to be resolved before further development 
is undertaken.

VA medical examination

The latest medical evidence (a June 2002 VA examination) is 
over four years old.  Moreover, that examination report did 
not address whether any disability was related to the VA 
hernia surgery.  Therefore, the Board finds that the duty to 
assist includes obtaining a contemporaneous VA medical 
examination to determine whether the veteran has any 
disability which is related to the 1957 VA hernia surgery.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his counsel.  They must state 
with specificity what disability or 
disabilities the veteran is seeking 
benefits under 38 U.S.C.A. § 1151.  VBA 
should also ask the veteran, through 
counsel, to submit or identify post June 
2002 medical evidence regarding all such 
claimed disabilities.  VBA should 
undertake any additional development it 
deems necessary to obtain current medical 
evidence regarding any such claimed 
disabilities.

2.  VBA should schedule the veteran for 
an examination to determine the existence 
and etiology of any 
claimed disability or disabilities.  
After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
claimed disability or disabilities in 
fact exist.  For each current claimed 
disability that is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current claimed 
disability is an additional disability 
resulting from the transthoracic repair 
of an esophageal hiatus hernia performed 
at a VA medical center during a 
hospitalization from April to June 1957.  
The report of the examination should be 
associated with the veteran's VA claims 
folder. 

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


